Citation Nr: 1242290	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to July 1976 and from March 1984 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied, in pertinent part, the Veteran's TDIU claim.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's TDIU claim can be adjudicated.

The Veteran contends that his service-connected disabilities alone or in combination prevent him from securing and maintaining substantially gainful employment, entitling him to a TDIU.  Pursuant to the Board's July 2010 remand, the Veteran was scheduled for multiple VA examinations to determine the impact of his service-connected disabilities on his employability.  The Board noted in its July 2010 remand that, although there were multiple medical opinions concerning the impact of certain of the Veteran's individual service-connected disabilities on his employability, there was no opinion concerning the impact of his service-connected disabilities in combination on his employability.  See Board remand dated July 6, 2010, at pp. 16.  The Board specifically asked the VA examiner to provide a complete rationale for any opinion concerning the impact of the Veteran's service-connected disabilities in combination on his employability.  Id., at pp. 19.  Unfortunately, a review of the August 9, 2010, VA general medical examination shows that it is inadequate for purposes of evaluating the Veteran's TDIU claim.  A review of this examination report shows that the VA examiner opined, "[The Veteran] is able to obtain and secure a financially gainful job of regular type."  No rationale was provided for this opinion concerning the Veteran's employability although it was offered for multiple service-connected disabilities (including nummular dermatitis (eczema), reflux esophagitis with gastritis, internal hemorrhoids, and bilateral maxillary sinusitis) examined as part of this examination report.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that an examiner must explain the basis for his or her opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Given the foregoing, and given the absence of rationale in the August 2010 VA general medical examiner's opinion concerning the impact of the Veteran's service-connected nummular dermatitis (eczema), reflux esophagitis with gastritis, internal hemorrhoids, and bilateral maxillary sinusitis on his employability, the Board finds that, on remand, this examination report should be returned to the VA examiner who prepared it for an addendum which includes a complete rationale for his opinion concerning the impact of the Veteran's service-connected nummular dermatitis (eczema), reflux esophagitis with gastritis, internal hemorrhoids, and bilateral maxillary sinusitis on his employability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in May 2012 without complying with the July 2010 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, and ask the VA examiner who conducted the Veteran's August 9, 2010, VA general medical examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be provided to the examiner for review.  In his addendum, this VA examiner should provide a complete rationale for his opinion that the Veteran's service-connected nummular dermatitis (eczema), reflux esophagitis with gastritis, internal hemorrhoids, and bilateral maxillary sinusitis alone or in combination do not preclude his employability.

2.  If, and only if, the VA examiner who conducted the Veteran's August 9, 2010, VA general medical examination is unavailable, then schedule the Veteran for a new in-person VA examination which addresses the impact of his service-connected disabilities alone or in combination on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities alone or in combination preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for benign prostatic hypertrophy, cervical spondylosis, degenerative disc disease with spondylosis of the lumbar spine, radiculopathy of the right upper extremity associated with cervical spondylosis, status-post right knee meniscal injury with residual patellofemoral dysfunction and osteoarthropathy, left knee degenerative joint disease and patellofemoral dysfunction, right shoulder impingement syndrome and degenerative joint disease, right eye macular degeneration, bilateral tinnitus, reflux esophagitis with gastritis, nummular dermatitis, L5-S1 radiculopathy of the right lower extremity associated with degenerative disc disease with spondylosis of the lumbar spine, L5-S1 radiculopathy of the left lower extremity associated with degenerative disc disease with spondylosis of the lumbar spine, pes planus of the right foot, cataracts, bilateral maxillary sinusitis, internal hemorrhoids, a surgical scar of the right neck, and a surgical scar of the right knee.  The examiner also is advised that the Veteran contends that his service-connected disabilities alone or in combination preclude him from securing and following substantially gainful employment.

3.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

